DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2016, 07/12/2017 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 21, 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2004/0130214 (Murty).
Regarding claim 1, Murty teaches a system for an at least partially electrically driven or hybrid vehicle (electrical driven vehicle) [0002-0003] comprising: 
an electrical energy storage having a plurality of series connected energy storage cells (Fig. 3 battery 222 comprising a plurality of series connected energy storage cells as shown), the electrical energy storage being configured to drive the vehicle [0002-0003, 0018]; 

an electronic device (Fig. 3 42V generator 202, charge equalizer, 224 and D1) that is configured to supply current to the electrical loads on the vehicle (Fig. 3 42V generator 202, charge equalizer, 224 and D1 configured to supply current to the 14V loads, cooling fan 212, HVAC 214, EPS 216 etc), from a number of series-connected energy storage cells in the electrical energy storage (Fig. 3 shows that the battery 222 comprises of three series connected energy storage cells) which is smaller than a maximum number of series-connected energy storage cells in the electrical energy storage (Fig. 3 the battery tap separates the battery 222 into a 14v and a 28v section both of which are smaller than a maximum number of series connected energy storage cells in the battery 222), 
when a maximum current for the electrical loads exceeds the maximum current which is deliverable by the voltage converter (when the current demands o 14 laods 220 rises above the rane of the current provided by DC/DC converter 208 causing the whole battery 222 supplying maximum current demanded at peak load) [0018-0019], wherein, the system is configured to deliver the maximum current, in response to a state of charge or discharge of the electrical energy storage [0019], from a first number and a second number of series-connected energy storage cells of the same electrical energy storage, wherein the first number is different from the second number (Fig. 3 shows battery 222 wherein the 14v tap has one less cell than the 28v thereby indicating that the first number of cells for 14v is different from the second number of cells for 28v) [0016-0019].

 Regarding claim 5, Murty teaches wherein the first number of energy storage cells differs from the second number of energy storage cells by one energy storage cell (Fig. 3 battery 222 shows the 14V tap to have one less cell than the 28V).

Regarding claim 21, Murty teaches method for the regulation of the supply of electrical loads in an at least partially electrically driven vehicle (electrical driven vehicle) [0002-0003], specifically an electric or hybrid vehicle (electric or hybrid vehicle) [0002-0003], having an electrical energy storage (Fig. 3 battery 222), which is provided for driving the vehicle and comprises energy storage cells connected in series (Fig. 3 battery 222 has multiple energy storage cells connected in series providing power to starter motor 210 in order to drive the vehicle) [0010018], and a voltage converter (Fig. 3 DC/DC converter 206) coupled to the electrical energy storage for the supply of electrical loads on the vehicle (Fig. 3 DC/DC converter 206 is electrically connected to 14V Loads, Cooling fan, HVAC blowers, EPS etc), the system comprising: supplying, using an electronic device (Fig. 3 42V generator 202, Charge equalizer 224, Dl) current to the electrical loads (Fig. 3 14V Loads, Cooling fan, HVAC blowers, EPS etc) on the vehicle, from a number of series-connected energy storage cells in the electrical energy storage (Fig. 3 Cooling fan 212, HVAC 214, EPS 216) on the vehicle [0020], from a number of series-connected energy storage cells in the electrical energy storage (Fig. 3 28v) which is smaller than a maximum number of series-connected energy storage cells in the
electrical energy storage (Fig. 3 battery 222 is comprising of 28V and 14V connected in series), when a maximum current for the electrical loads exceeds the maximum current which is deliverable by the voltage converter (When the current demands of 14V loads 220 rises above 

Regarding claim 23, Murty teaches wherein when the supply current is not sufficient to supply the electrical loads, the electronic device is also configured to deliver a current difference in the form of a stand-by current [0018-0020].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0130214 (Murty). 

Regarding claim 6, Murty teaches wherein the first number of energy storage cells differs from

the second number of energy storage cells by one energy storage cell (Fig. 3 battery 222 shows the 14V tap to have one less cell than the 28V).
	However, Murty does not teach wherein the first number is 3 and the second number is 4.
	It would have been an obvious matter of design choice to have the first number of energy storage cells as 3 and the second number of energy storage cells as 4, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 7, Murty teaches wherein the electronic device is designed to switch over the voltage or current supply of the electrical load from the first number of series-connected energy storage cells to the second and larger number of series-connected energy storage cells (when the current demands of 14V loads 220 rises above the range of the current provided by DC/DC converter 206 causing the D1 to become forward biased such that the whole battery 222 supplies the maximum current demanded at peak load) [0018], when a voltage across the first number of series-connected energy storage cells has achieved or falls below a lower limiting value (The diode D1 switches to the 14 volt tap 223 when the voltage drops below the tap voltage) [0018].



Regarding claim 9, Murty teaches wherein the upper limiting value is at least in a significant proportion defined by a nominal output voltage of the voltage converter (when the current limit on the load reaches upper limiting value set by the DC/DC converter 206, it causes the switch D1 (diode) to become forward biased) [0018].


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0130214 in view of US 4528459 (Wiegel).


Regarding claim 10, Murty teaches a diode (Fig. 3 Dl)
	However, Murty does not teach wherein the electronic device comprises a switch, a second diode, and a control unit.

	It would have been obvious to one with ordinary skill in the art to have a second diode in order to ensure the current only going a certain direction.

Regarding claim 11, Murty teaches wherein a first diode (Fig. 3 Dl) is coupled between a first output node point (Fig. 3 node 223) of the energy storage (Fig. 3 battery 222) and a supply node point (Fig. 3 node 226), wherein the first output node point has a first voltage (Fig. 3 14V), which corresponds to the sum of the individual voltages of the first number of series-connected energy storage cells (total battery 220 voltage is 42V which is the sum of all the cells 28Vand 14V), and the supply node point is coupled to the further loads to be supplied (Fig. 14VLoads 220).

Regarding claim 12, Murty does not teach, wherein the second diode is coupled between a second output node point of the energy storage and the supply node point, wherein the second output node point has a second voltage, which corresponds to the sum of the individual voltages of the second number of series-connected energy storage cells.
	However, Wiegel teaches second diode (Fig. 1 Diode 24) is coupled between a second output node point (Fig. 1 node at backup power source 16) of the energy storage and the supply node point (Fig. 1 node at Load 12).

It would have been obvious to one with ordinary skill in the art that the second output node will have a second voltage since the source of the second output node is the backup power source, which would correspond to the sum of the individual voltages of the series-connected energy storage cells, since it’s known in the art that the voltage is added when the cells are in series.
Allowable Subject Matter
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Applicant presents the arguments that Murty does not teach the limitation “a first number and a second number of series-connected energy storage cells of the same electrical energy storage” following the explanation that Murty teaches a 14V battery and a 28V battery which is more than one energy storage and that the node 223 prevents reliance on any alleged cells in the 14V battery and the 28V as being considered to be “of the same electrical energy storage”. 

Thereby, the rejection stands. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836